Response to Amendment
The amendment filed on 11/1/2021 has been entered and considered by the examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 and 13 are indefinite due to having contradictory claim limitations. In claim 12, Applicant claims on the last line that “an entirety of the protective layer is an opaque material”. On the other hand, Applicant claims that “the protective layer comprises two protective layers, … a second protective layer of the two protective layers is a transparent material” in claim 13 and suggests that the protective layer consists of non-opaque material. 

Claims 14-17 are rejected as being dependent on rejected base claim 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 10, 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seomoon et al(PGPUB 2020/0057545 A1) in view of Yoon et al (PGPUB 2011/0109596 A1)
Independent Claims
As to claim 1, Seomoon (Fig. 20) teaches. a touch display device (display device 10_1) for preventing light leakage (i.e. reduce reflection of external light, ¶ 63 and provides light-blocking layer, ¶ 79), comprising:
a display module (display panel 300) comprising an upper surface (i.e. upper surface on first region DR1 as shown in Fig. 20), a side surface (display region DR3), and a lower surface (i.e. lower surface as shown in Fig. 20)(¶ 195);
a first adhesive layer (second adhesive member 920) disposed on the upper surface of the display module and bent and extending along the side surface to the lower surface (Fig. 20: i.e. 920 is bent to cover the lower surface, left surface, top surface, right surface and lower surface as shown in the figure);
a touch sensing film (touch sensing device 200) disposed on the first adhesive layer (¶ 65, Fig. 20); and
at least one protective layer (cover window 100) disposed on one side (i.e. left and right sides) of the touch sensing film relative to the side surface and the lower surface of the display module (Fig. 20: i.e. cover window 100 covers part of lower surface, left and right surfaces, and top surface as shown in the figure).
Seomoon does not teach opaque material.
Yoon (Fig. 9A, 9B) teaches, wherein at least one of the first adhesive layer disposed on the side surface of the display module or the protective layer is an opaque material (¶ 37: i.e. black adhesive 52 and black light shielding layer on heat dissipation layer 50).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Yoon’s black adhesive to the Seomoon’s touch (¶ 37).
As to claim 12, Seomoon (Fig. 20) teaches. a touch display device (display device 10_1) for preventing light leakage (i.e. reduce reflection of external light, ¶ 63 and provides light-blocking layer, ¶ 79), comprising:
a display module (display panel 300) comprising an upper surface (i.e. upper surface on first region DR1 as shown in Fig. 20), a side surface (display region DR3), and a lower surface (i.e. lower surface as shown in Fig. 20)(¶ 195);
a first adhesive layer (second adhesive member 920) disposed on the upper surface of the display module and bent and extending along the side surface to the lower surface (Fig. 20: i.e. 920 is bent to cover the lower surface, left surface, top surface, right surface and lower surface as shown in the figure);
a touch sensing film (touch sensing device 200) disposed on the first adhesive layer (¶ 65, Fig. 20); and
at least one protective layer (light-absorbing member 390 with heat dissipating member and adhesive members 910-960) disposed on one side (i.e. left and right sides) of the touch sensing film relative to the side surface and the lower surface of the display module (Fig. 20: i.e. cover window 100 covers part of lower surface, left and right surfaces, and top surface as shown in the figure).
Seomoon does not teach opaque material.
Yoon (Fig. 9A, 9B) teaches, wherein an entirety of the protective layer is an opaque material (¶ 37: i.e. black adhesive 52 for light shielding).
(¶ 37).

	Dependent Claims
As to claim 3, Seomoon (Fig. 20) teaches, wherein the first adhesive layer is disposed on an end of the lower surface of the display module and is adjacent to the side surface of the display module (Fig. 20: i.e. second adhesive member 920 is on display panel 300 and covers lower surface of display device 10_1).

	As to claim 5, Seomoon (Fig. 20) teaches, wherein the protective layer further extends to an end of the upper surface of the display module, and the protective layer is adjacent to the side surface of the display module (Fig. 20: i.e. cover window 100 covers all of bottom, left, top, right and bottom sides).

As to claim 10, Seomoon (Fig. 20) teaches, a cover plate (cover window 100)disposed on the touch sensing film relative to the upper surface of the display module (Fig: 20, cover window disposed on outermost layer) 

As to claim 11, Seomoon (Fig. 20) teaches, a second adhesive layer (first adhesive member 910) disposed between the cover plate and the touch sensing film disposed on the upper surface of the display module (Fig. 20).
As to claim 13, Seomoon (Fig. 20) teaches, the protective layer comprises two protective layers, 
a first protective layer of the two protective layers is the opaque material (light-absorbing member 390, 410)(¶ 80), and a second protective layer (cover window 100) of the two protective layers is a transparent material (¶ 59: transparent material along with adhesive member 910. *** For claim 13, Examiner is additionally considering cover window 100 as part of the protective layers in view of the discussion of 35 USC § 112 despite claim 12 claiming an entirety of the protective layer being opaque material.

As to claim 14, Seomoon (Fig. 20) teaches, wherein: the first protective layer is disposed between the display module and the second protective layer (Fig. 20: i.e. cover window 100 is the top most and bottom most surfaces as shown in Fig. 20. All other protective layers including light-absorbing layers 390, 410 and adhesive layers are between the top and bottom most cover windows 100 as shown in Fig. 20).

As to claim 15, Seomoon teaches the touch display device of claim 13, but does not specifically teach the second protective layer is disposed between the display module and the first protective layer.
Yoon (Fig. 4, 5) teaches, the second protective layer is disposed between the display module and the first protective layer (¶ 32: i.e. non-display area NDA can be non-transparent while having the display are in between being transparent. NDA can correspond to Seomoon’s corner area CP).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Yoon’s black adhesive to the Seomoon’s touch display, so as to provide light shielding functionality at peripheral areas and to reduce size of the device (¶ 37).

As to claim 16, Seomoon (Fig. 19) teaches, wherein the touch sensing film (touch sensing device 200) is disposed between the first protective layer and the second protective layer (Fig. 19: i.e. between cover glass 100 and panel support member 390, ¶ 79).

As to claim 17, Seomoon (Fig. 19) teaches, wherein the protective layer is disposed over merely a portion of the upper surface of the display module (Fig. 19: i.e. adhesive layer 950 is on only a portion of the display panel 300).

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seomoon, Yoon as applied to claim 1 above, and further in view of Namkung et al (PGPUB 2015/0212548 A1).

As to claim 2, Seomoon and Yoon teach the touch display device of claim 1, but do not specifically teach wherein the adhesive layer disposed on the upper surface of the display module is adhered to the polarizer.
Namkung (Fig. 2) teaches, wherein the display module further comprises a backlight module (organic light emitting diode display, display layer 200) and a polarizer (polarization layer 500) disposed on the backlight module (i.e. disposed on display layer 200 via encapsulation layer 200), wherein the first adhesive layer disposed on the upper surface of the display module is adhered on the polarizer (¶ 58: i.e. coupled to other layers via adhesive).
	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Namkung’s polarizer structure into Seomoon’s touch display as modified with the teaching of Yoon, so as to reduce size of the device (¶ 6).

As to claim 4, Seomoon teaches the touch display device of claim 1, but does not specifically teach two protective layers.
Namkung (Fig. 5) teaches, wherein the protective layer comprises two protective layers respectively disposed on two sides of the touch sensing film (protection films 530 and 550 included in polarizer 500) relative to the side surface and the lower surface of the display module (¶ 58),
wherein at least one of the two protective layers is the opaque material (i.e. the protection layers 530 and 550 are part of the polarization 500, which filters out light)(¶ 58).
	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Namkung’s polarizer (¶ 6).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seomoon and Yoon as applied to claim 1 above, and further in view of Saito (PGPUB 2021/0132274 A1)
As to claim 6, Seomoon and Yoon teach the touch display of claim 1, but do not specifically teach thickness of the protective layer to be 5pm to 18pm.
Saito teaches, wherein the protective layer has a thickness from 5 pm to 18 pm (10pm or less as polarizer)(¶ 134).
It would have been obvious to an ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Saito’s polarizer into Seomoon ‘s touch display as modified with the teaching of Yoon, so as to provide thin polarizer with improved endurance (¶ 7).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seomoon and Yoon as applied to claim 1 above, and further in view of Hwang et al (PGPUB 2017/0192134 A1).
As to claim 7, Seomoon and Yoon teach the touch display of claim 1, but do not specifically teach impedance of the protective layer.
Hwang (Fig. 2) teaches, wherein the protective layer has an impedance from 109 ohm to 1012 ohm (¶ 20: i.e. sheet resistance of 109 ohms/sq).
(¶ 13).

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seomoon and Yoon as applied to claim 1 above, and further in view of Hsu et al (PGPUB 2014/0313440 A1).

	As to claim 8, Seomoon and Yoon teach the touch display device of claim 1, but do not specifically teach high resistance black ink.
	Hsu (Fig. 1A) teaches, wherein the opaque material has an optical density more than or equal to 4.5 (insulating ink with optical density less than 7)(¶ 25).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Hsu’s ink with optical density of less than 7 into Seomoon’s touch display as modified with the teaching of Yoon, so as to improve chromatic aberration of the touch panel (¶ 27).

	As to claim 9, Seomoon teaches the touch display device of claim 1, but does not specifically teach high resistance black ink.
	Hsu (Fig. 1A) teaches, wherein the opaque material is a high resistance black ink (i.e. light shielding element 203 is an insulating ink with optical density less than 7)(¶ 25).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Hsu’s ink with optical density of less than 7 into Seomoon’s touch display as modified with the teaching of Yoon, so as to improve chromatic aberration of the touch panel (¶ 27).

Claim 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seomoon and Yoon as applied to claim 1 above, and further in view of Yamada (PGPUB 2011/0050657 A1).
 As to claim 18, Seomoon (Fig. 20) teaches. a touch display device (display device 10_1) for preventing light leakage (i.e. reduce reflection of external light, ¶ 63 and provides light-blocking layer, ¶ 79), comprising:
a display module (display panel 300) comprising an upper surface (i.e. upper surface on first region DR1 as shown in Fig. 20), a side surface (display region DR3), and a lower surface (i.e. lower surface as shown in Fig. 20)(¶ 195);
a first adhesive layer (second adhesive member 920) disposed on the upper surface of the display module and bent and extending along the side surface to the lower surface (Fig. 20: i.e. 920 is bent to cover the lower surface, left surface, top surface, right surface and lower surface as shown in the figure);
(touch sensing device 200) disposed on the first adhesive layer (¶ 65, Fig. 20); and
at least one protective layer (cover window 100) disposed on one side (i.e. left and right sides) of the touch sensing film relative to the side surface and the lower surface of the display module (Fig. 20: i.e. cover window 100 covers part of lower surface, left and right surfaces, and top surface as shown in the figure).
Seomoon does not teach opaque material and the upper surface is diametrically opposite the lower surface with no intervening surfaces of the display module between the upper surface and the lower surface.
Yoon (Fig. 9A, 9B) teaches, wherein at least one of the first adhesive layer disposed on the side surface of the display module or the protective layer is an opaque material (¶ 37: i.e. black adhesive 52 and black light shielding layer on heat dissipation layer 50).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Yoon’s black adhesive to the Seomoon’s touch display, so as to provide light shielding functionality at peripheral areas and to reduce size of the device (¶ 37).
Yoon does not teach the upper surface is diametrically opposite the lower surface with no intervening surfaces of the display module between the upper surface and the lower surface.
Yamada (Fig. 8B) teaches, the upper surface is diametrically opposite the lower surface with no intervening surfaces of the display module between the upper surface and the lower surface (Fig. 8B: i.e. right side of the display panel curves in u shape and has an opening between the upper and lower surfaces of the display panel 19 as shown in the figure).
(¶ 23).

As to claim 19, Seomoon (Fig. 19) teaches, wherein the protective layer is disposed over merely a portion of the upper surface of the display module (Fig. 19: i.e. adhesive layer 950 is on only a portion of the display panel 300).

As to claim 20, Seomoon (Fig. 19) teaches, wherein a portion of the first adhesive layer disposed on at least some of the upper surface is a transparent material (¶ 59: i.e. optically cleared adhesive film OCA or optically cleared resin OCR).

Response to Arguments
Applicant's arguments filed 11/1/2011 have been fully considered but they are not persuasive. 
Applicant argues that Seomoon and Yoon combination do not specifically teach, “a first adhesive layer disposed on the upper surface of the display module and bent and extending along the side surface to the lower surface … and at least one protective layer disposed on one side of the touch sensing film relative to the side surface and the lower surface of the display module, wherein at least one of the first adhesive layer disposed on the side surface of the display module or the protective layer is an opaque material”. 

Examiner would like to point out that a display panel can include non-display areas and does not necessarily have be able to display an image within the non-display areas. On ¶ 58, Seomoon teaches that corner portions CP can be formed by the non-display areas of the second regions DR2 and the third regions DR3. Further on Fig. 6, it is shown that the DR2 and DR3 are still within the areas of the display panel 300 in plan view. For these non-display areas, usage of black adhesive or non-transparent materials are common in the field of the art. For this reason, Examiner presented Yoon prior art to teach the deficiency of Seomoon specifically discussing usage of black adhesive.
In Fig. 9B, Yoon teaches a display device with a display panel having both the display area DA and non-display area NDA. On Fig. 2, Yoon specifically teaches another example of the pixel matrix 14 existing as single display layer on both of the display area and non-display area. Further, Yoon teaches that adhesive 52 can be black and can be used in these non-display areas as described in ¶ 34, 35. In other words, Examiner does not find the Applicant’s argument of Seomoon’s invention necessarily rendering unsatisfactory with Yoon’s modification persuasive. The rejection is maintained and is made final.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/SANGHYUK PARK/Primary Examiner, Art Unit 2691